Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1-9. (Canceled)

10. (Currently Amended) A base plate for an antenna mount, the base plate comprising: 
a main panel; 
a central opening in the main panel; 
a first set of discontinuous slots in the main panel that define a first circle radially outward from the central opening, each of the first set of discontinuous slots sized and configured to receive a respective fastener; 
a second set of discontinuous slots in the main panel that define a second circle radially outward from the first circle, each of the second set of discontinuous slots sized and configured to receive a respective fastener; and 
a plurality of extensions that extend radially outwardly from the main panel, each of the extensions including a third slot sized and configured to receive a respective fastener.

Examiner’s Statement of Reasons for Allowance
Claims 10-18 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 10, patentability exists, at least in part, with the claimed features of “each of the second set of discontinuous slots sized and configured to receive a respective fastener; and a plurality of extensions that extend radially outwardly from the main panel, each of the extensions including a third slot sized and configured to receive a respective fastener.”
Claim 11-17 depend therefrom. 
Regarding independent claim 18, patentability exists, at least in part, with the claimed features of “wherein the base plate is secured to a monopole using fasteners inserted through the third slots.” 
The prior art of record, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845